We are of the opinion that the assignment by George O. Johnson and Daniel A. White, as set forth in the petition, was ineffectual to dissolve the attachment on the property of the firm of George O. Johnson  Co. by James Rothwell  Co. Pub. Stat. R.I. cap. 237, seems to contemplate as within its provisions only insolvents who are residents of the State. InPhillips v. Newton, 12 R.I. 489, it was held that under Pub. Laws R.I. cap. 723, of which cap. 237, §§ 11-15, 17, 19-21 are a reenactment, that this court had no jurisdiction to appoint a receiver of the estate of an insolvent debtor unless at the time of filing the petition the debtor was a resident of the State. Again, § 12, makes it necessary to the dissolution of an attachment that the assignment, according to its provisions shall be recorded in the records of the town or city where the assignor resides, or where his real estate is situated. Alves v.Barber, 17 R.I. 712. A compliance with this requirement, so far as the non-resident partner, White, is concerned, is impossible.